                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

                                                   *

UNITED STATES OF AMERICA                           *

       v.                                          *           CRIMINAL NO. JKB-15-649
                                                               CIVIL NO. JKB-19-0684
DELRAY JAMARE RANDALL,                             *

       Defendant                                   *

        *      *       *       *       *       *       *       *       *       *       *       *

                                MEMORANDUM AND ORDER

       Now pending before the Court is the Defendant’s MOTION TO VACATE filed pursuant

to U.S.C. § 2255 (ECF No. 99). The Government has responded (ECF No. 107).

       The Court has carefully reviewed the Defendant’s petition, including its many claims that

his counsel were infected by conflicts of interest and his claims that his counsel were generally

ineffective. The Court has also reviewed the full, lengthy record accumulated in this matter. No

hearing is necessary to resolve the current motion. For the reasons set out in the Government’s

MEMORANDUM OF LAW (ECF No. 107), the Court DENIES the Motion (ECF No. 99). The

Court is unable to identify bona fide conflicts of interest infecting the attorney-client relationship,

let alone any prejudice flowing therefrom. Similarly, the Court concludes that the Defendant

received excellent representation amounting to substantially more than merely “effective”

assistance of counsel. There is no basis for granting relief in response to this Motion.

       DATED this 17th day of July, 2019.

                                                       BY THE COURT:


                                                                    /s/
                                                       James K. Bredar
                                                       Chief Judge
